       Case 3:15-cv-00675-JBA Document 1438 Filed 01/31/20 Page 1 of 20



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT
___________________________________________
                                                 )
UNITED STATES SECURITIES                         )
AND EXCHANGE COMMISSION,                         )
                                                 )
                      Plaintiff,                 )
                                                 )
        v.                                       )   Civil Action No. 3:15cv675 (JBA)
                                                 )
IFTIKAR AHMED,                                   )
                                                 )
                      Defendant, and             )
                                                 )
IFTIKAR ALI AHMED SOLE PROP;                     )
I-CUBED DOMAINS, LLC; SHALINI AHMED;             )
SHALINI AHMED 2014 GRANTOR RETAINED )
ANNUNITY TRUST; DIYA HOLDINGS LLC;               )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor         )
child, by and through his next friends IFTIKAR   )
and SHALINI AHMED, his parents; I.I. 2, a minor )
child, by and through his next friends IFTIKAR   )
and SHALINI AHMED, his parents; and I.I. 3, a    )
minor child, by and through his next friends     )
IFTIKAR and SHALINI AHMED, his parents,          )
                                                 )
                      Relief Defendants.         )
___________________________________________ )

  PLAINTIFF UNITED STATES SECURITIES AND EXCHANGE COMMISSION’S
    RESPONSE TO THE RECEIVER’S NOTICE REGARDING DEFENDANT’S
APPARENT FAILURE TO COMPLY WITH APPOINTMENT ORDER RELATIVE TO
    UNAUTHORIZED ACTIVITY IN FIDELITY X7540 AND FIDELITY X8965

       Plaintiff United States Securities and Exchange Commission (“SEC”) files this response

to the Receiver’s Notice [Doc. # 1412] Regarding Defendant’s Apparent Failure to Comply with

the Appointment Order (“Notice”), as called for [Doc. # 1414] by this Court. As outlined herein,

Defendant’s misconduct in (yet again) attempting to access frozen assets underscores that,

despite the good and prudent work of the Receiver, the Judgment in this case will not be truly

secured until all of Defendant’s access to assets is removed. Therefore, the Court should
        Case 3:15-cv-00675-JBA Document 1438 Filed 01/31/20 Page 2 of 20



immediately order the liquidation of assets sufficient to satisfy the Judgment and place those

proceeds entirely out of the reach of Defendant and into a Court Registry Investment System

(CRIS) account controlled by this Court. The Court should then lift the asset freeze and allow

whatever remaining disputes that exist be played out before the appellate court.

                                         INTRODUCTION

        Defendant’s most recent attempt to illicitly access frozen assets requires action to

safeguard those assets, secure the SEC’s judgment, and protect Defendant’s victims. While a

fugitive, and after this Court found that he defrauded his victims out of approximately $67

million over the span of a decade through calculated and continuous fraudulent conduct,

Defendant attempted to use a Virtual Private Network (“VPN” or “Anonymizer”) to furtively

obtain frozen assets while simultaneously urging this Court to stay liquidating those very assets

to satisfy the SEC’s judgment. Or, put another way, Defendant is continuing his efforts to obtain

the proceeds of his fraud all while urging this Court to preclude the SEC and the Receiver from

definitively removing those assets from Defendant’s reach and safely placing them into a CRIS

account to ultimately be used to compensate his victims. This was not Defendant’s first attempt

to acquire frozen assets in violation of Orders of this Court. It will not be his last.

        Defendant has proven that he will not abide by orders from this (or any other) Court, nor

will Defendant ever respect the laws of the United States. Defendant was able to escape criminal

prosecution by fleeing the United States, which drastically curtails this and other courts’ ability

to punish Defendant for past criminalities or prevent him from further misconduct. However, the

Court can – and should – take all steps within its power to protect the Judgment entered in this

case by placing assets needed to satisfy that Judgment beyond Defendant’s reach. The current

asset freeze – which has assets remaining in accounts that at one point belonged to the Defendant



                                                   2
        Case 3:15-cv-00675-JBA Document 1438 Filed 01/31/20 Page 3 of 20



and to which he still has some titular relationship – depends on a multitude of third parties who

at any moment can fall victim to Defendant’s quest to grab monies from the safety of India.

While the SEC has no doubt that these third parties are acting in good faith, as this latest episode

demonstrates, mistakes can happen. Defendant will undoubtedly continue to try to exploit any

such mistakes. And if Defendant is successful, there is no question that he will move those assets

beyond this Courts reach — just as he has moved himself.

       The Court has the ability to eliminate this very real risk. Whether or not the Court simply

allows the SEC to collect on its judgment, recognizes the asset freeze cannot fully secure the

frozen assets in light of Defendant’s actions, finds that Defendant’s unclean hands should not

allow him to delay the liquidation of assets, or sanctions Defendant for his continued

misconduct, the Court should immediately order the Receiver to liquidate assets and shield those

assets from Defendant by placing them into a CRIS account overseen by this Court.

Additionally, the Court should order Defendant to return to the United States for a criminal

contempt hearing.

                                        BACKGROUND

       In 2004, Defendant Iftikar Ahmed joined Oak Investment Partners (“Oak”) and

immediately began diverting monies from funds he advised into bank accounts he controlled. See

Rul. on Parties’ Summ. J. Mots. [Doc. # 835] at 4. For the next 10 years, Defendant

systematically used fraudulent and deceptive means to divert more than $67 million from funds

he advised into his personal bank accounts, before funneling much of his ill-gotten gains into

assets and accounts in the name of his wife in order to conceal his fraud and attempt to protect

the assets from confiscation. Id. at 6-23. Defendant’s misconduct was as brazen as it was

calculated, and included, among other things, opening bank accounts in the name of Oak and its



                                                 3
        Case 3:15-cv-00675-JBA Document 1438 Filed 01/31/20 Page 4 of 20



portfolio companies, manufacturing documents, and, for more than a decade, making perpetually

false statements to those that had placed their trust in him. Id. As discussed more fully below,

even after his fraud was exposed, his assets frozen, and a judgment entered against him,

Defendant has continued his campaign to illicitly access the assets he stole.

       Prior to uncovering the fraud at issue in this case, on April 2, 2015, the SEC filed a civil

complaint alleging Defendant violated insider trading laws and profited by more than $1.1

million. SEC v. Kanodia, et al., No. 1:15-cv-13042-ADB (D. Mass. filed July 9, 2015) (ECF # 1

at ¶ 4). That same day, Defendant was arrested and criminally charged with insider trading.

United States v. Kanodia, et al., No. 1:15-cr-10131 (D. Mass. Apr. 1, 2015). To secure his

release, Defendant specifically represented to the Hon. William I. Garfinkel that Defendant

would “surrender any passport” to the clerk or the United States Attorney’s Office, and that he

would “abide by” the travel restrictions placed on him, which restricted his travel to Connecticut,

Massachusetts, and New York. See United States v. Ahmed, 3:15-mj-52-WIG (D. Conn. Apr. 2,

2015), Order Setting Conditions of Release [ECF # 8] at ¶¶ 7(d), 7(f). Almost immediately after

Defendant was released from custody, he and his wife began removing Defendant’s name from

the few assets in which he still held an interest on paper, including the two Park Avenue

condominiums that were purchased for a combined $18.3 million in cash. See SEC’s Mem. in

Supp. of Mot. for Remedies and J. [Doc. # 887] at 3-4.

       On May 6, 2015, the SEC initiated this case. Fearing that Defendant would dissipate his

assets once he learned that his fraud had been uncovered, the SEC filed [Doc. # 2] an emergency

motion for an ex parte temporary restraining order. The Court granted [Doc. # 9] this request on

May 7 (the “Asset Freeze Order”), and the SEC began notifying banks that evening. Indicative of

Defendant’s future actions, the very next morning, Ms. Ahmed entered a Fidelity Investments



                                                 4
        Case 3:15-cv-00675-JBA Document 1438 Filed 01/31/20 Page 5 of 20



branch and at 9:16 a.m. Eastern and attempted to wire $250,000 to India for purported “medical

expenses” of Defendant’s mother. See SEC’s Mem. in Supp. of Mot. for Remedies and J. [Doc. #

887] at 3-4.

       Less than two weeks later, on May 16, 2015, Defendant signed a stipulation [Doc. # 21],

approved [Doc. # 22] by the Court, providing that all assets held by or for him, directly or

indirectly, would remain frozen until the Court ruled on the SEC’s preliminary injunction

motion. However, immediately after entering into this stipulation, Defendant fled to India using

his Indian passport in violation of the court orders that restricted his travel and required him to

surrender all passports. Defendant then immediately began violating this Court’s asset freeze

order and the parties’ stipulation by attempting to quickly and furtively obtain frozen assets. See

Doc. # 628-8. When these violations were uncovered, Defendant responded with more

misrepresentations to this Court claiming he did not flee to India and that he had not been

informed about the asset freeze order. See, e.g., Doc. # 666 at 7-8.

       Following several years of litigation – during which time Defendant remained a fugitive

and engaged in continual abusive behavior – on March 29, 2018, the Court granted [Doc. #835]

the SEC’s Motion for Partial Summary Judgment. In so doing, the Court recognized there was no

genuine issue as to any material fact in light of the uncontroverted evidence that Defendant

orchestrated a largescale fraud over the span of a decade that defrauded the funds he was trusted

to advise out of approximately $67 million. The Court recognized the extent and calculation of

Defendant’s fraud, which included, among other things, repeatedly opening bank accounts

“deceptively titled in the name of Oak and its portfolio companies” (id. at 4), manufacturing a

sales and purchase agreement to reflect a purchase price of $20 million instead of the actual $2

million so he could defraud his victims out of the additional $18 million (id. at 7-8), engaging in



                                                  5
        Case 3:15-cv-00675-JBA Document 1438 Filed 01/31/20 Page 6 of 20



“deceptive conduct by misrepresenting Company C’s financial performance and concealing and

misrepresenting his ownership of Company C shares, while he recommended and advised Oak

Fund XIII to make two separate investments in Company C” (id. at 8), and “misrepresenting the

purchase price of shares and fabricating invoices for purported expenses” (id. at 30).

       The Court subsequently granted [Doc. # 955] the SEC’s Motion for Remedies and

Judgment and directed the SEC to file a proposed judgment. Just as Defendant had done

throughout this litigation to his victims, the SEC, and any third-party who had the unfortunate

cause to become involved in some aspect of this case, Defendant responded by attacking the

Court with facially absurd allegations about its impartiality. See Doc. ## 961; 973.

       Immediately after Judgment was entered, and recognizing that Defendant could not be

trusted to play a role in the liquidation necessary to satisfy the Judgment, the SEC requested that

a receiver be appointed to assist with the liquidation of frozen assets. In addition, the SEC argued

that “regardless of liquidation, a receiver should be appointed to immediately value and

safeguard the frozen assets.” Doc. # 1059 at 3. Tellingly, Defendant resisted the appointment of a

Receiver except for the limited purpose of valuing certain assets, arguing that neither the SEC

nor Oak would be “prejudiced or negatively impacted by leaving the cash in the existing

accounts as ALL assets/accounts will remain frozen as per the Court order and they remain

available for fulfilling any final judgment following appeals.” Doc. # 1057 at 38 n. 53.

       On December 20, 2018, the Court appointed [Doc. # 1070] the Receiver and explicitly

placed control of the frozen assets with the Receiver (Doc. # 1070 at 6), provided Defendant with

no authority over any asset (id.), forbid Defendant from “interefer[ing] with the Receiver’s

efforts to…manage [ ] assets of the Receivership Estate,” and specifically prohibited Defendant




                                                 6
        Case 3:15-cv-00675-JBA Document 1438 Filed 01/31/20 Page 7 of 20



from “disposing, transferring, exchanging…any property of the Receivership Estate.” Id. at 12

(“Receivership Order”). 1

        Following the Receiver’s appointment, Defendant continued to resist the liquidation of

assets, repeatedly claiming that those assets were entirely safe and there was no risk to the SEC

eventually securing its full judgment. For example, on June 11, 2019, Defendant filed [Doc. #

1187] a motion to stay the proceedings (including the liquidation of assets) following the petition

for writ of certiorari filed in Charles Liu, et al., v. SEC, arguing that “no prejudice w[ould] be

caused to any party by a grant of stay as the asset freeze is in place as the equivalent of a

supersedeas bond, securing the judgment pending Second Circuit appeal…” Id. at 1. The Court

denied [Doc. # 1267] his request finding the basis for the requested stay was “too

speculative...to justify staying these proceedings given the risks inherent in delaying the

liquidation of assets.” Doc. # 1267 at 3.

        But despite Defendant’s assurances that the frozen assets were secure, he himself was

taking illicit steps to access them. As outlined in the Receiver’s Notice (and below), on

September 9, 2019, Defendant logged into two Fidelity accounts using a VPN or “anonymizer”

to conceal his IP address, and sold 12,000 units of certain securities that are indisputably both

frozen and within the ambit of the Receivership Estate. Though Defendant was successful in

liquidating the assets, the SEC understands that he was unable to withdraw the money because

“the account [was] restricted from all withdrawals.” Doc. # 1412-2.




1
  Defendant’s past, present, and future fraudulent conduct are what necessitated the Receiver and
therefore the conduct outlined herein will also be relevant to the Court’s determination of “whether the
cost of the receivership should count against the amount of the judgment against Defendant.” Doc. #
1415 at 8.


                                                   7
        Case 3:15-cv-00675-JBA Document 1438 Filed 01/31/20 Page 8 of 20



       On September 24, 2019, following an inquiry by the Receiver, Defendant denied having

any knowledge of the trades, categorically denied that he was involved “in any manner”, and

claimed to have been “fast asleep” when the trades were made. Doc. # 1412-5. Notably, although

Ms. Ahmed also denied having knowledge of who executed the trades (see Doc. # 1412-4), her

credit card records reflect that she paid for services provided by “Avast,” which is the same VPN

provider Defendant used to execute the trades and conceal his IP address. Compare Exhibit A

(charges for Avast.com) with Notice at 5 (Receiver obtaining evidence that the 223 IP is used by

Avast Software [ ] a Czech technology company” that “offers a virtual private network (“VPN”)

service that is advertised as being able to ‘[h]ide your activities from your Internet provider,

advertisers, employers, and more.’”).

       Just a few weeks after illegally liquidating assets in the Fidelity account, Defendant again

attempted to improperly procure assets. On November 1, 2019, Defendant (purporting to be

Jaideep Amritraj, Esq.) attempted to effectuate a change in title with respect to 1820 County

Route 7 in Ancram, New York (the “1820 Property”), which is within the Receivership Estate, in

exchange for $10,000. See Doc. # 1376-1. After Defendant’s misconduct came to light (see Doc.

# 1376), he denied the conduct, claiming to “no longer ha[ve] access to any of his email

accounts.” Doc. # 1377 at 1. However, Defendant had used the very same email account to

harangue the Receiver just days afterwards (see Doc. # 1377-2), and perplexingly he used the

same email to serve the parties and the Court with his filing where he claimed to not be able to

access the email. (Exhibit B).

       On November 2, 2019, after effectuating the trades in the Fidelity accounts and then

denying his involvement, and one day after sending an email requesting $10,000 in exchange for

effectuating a change in title with respect to the 1820 Property, Defendant filed [Doc. # 1308]



                                                  8
        Case 3:15-cv-00675-JBA Document 1438 Filed 01/31/20 Page 9 of 20



another motion to stay the proceedings representing to this Court that “no prejudice will be

caused to any party by a grant of stay as the asset freeze is in place as the equivalent of a

supersedeas bond…” Doc. # 1308 at 3. See also id. at 4-5 (“Granting a stay in this case pending

Supreme Court decision on the highly relevant issue of ‘disgorgement’ ensures that the frozen

assets remain maximized and expenses minimized without any prejudice to any party.”). Put

another way, at the same time Defendant was attempting to illegally access assets from accounts

and property he once controlled and still has a titular relationship with, he was telling this Court

that those assets were safe and secure and did not need to be removed from those accounts and

placed entirely beyond his reach.

       On November 26, 2019, the Court “[i]n weighing the[] competing risks. . . determine[d]

that the balance of interests” at that point in time “weigh[ed] in favor of staying the liquidation

process in this case until the Supreme Court issues its decision in Liu v. SEC.” Doc. # 1346 at 7.

                                           ARGUMENT

       A. Defendant Again Violated an Order of the Court.

       Defendant’s liquidation of the trades in the Fidelity accounts violated both the Asset

Freeze Order and the Receivership Order. Moreover, this misconduct was willful and calculated.

       First, there can be no credible dispute that Defendant effectuated the trades at issue. As

this Court previously recognized, “[a]t some point in May [2015], prior to the preliminary

injunction hearing, Defendant fled from the United States to his native country – India – where

he remains to this day.” Doc. # 835 at 5. Moreover, Defendant admitted to accessing the Fidelity

accounts from India on a daily basis, logins from India-based IP addresses corroborate this

statement, and browser cookies prove that the computer repeatedly logging into the accounts




                                                  9
       Case 3:15-cv-00675-JBA Document 1438 Filed 01/31/20 Page 10 of 20



from India is the same computer that effectuated the trades using an Anonymizer to conceal the

actual IP address. See Doc. ## 1412-5; 1412-11.

       Second, Defendant’s trades violated both the Asset Freeze Order and the Receivership

Order. The Asset Freeze Order specifically ordered Defendant’s assets “frozen” and prohibited

any “disposition” or “transfer” (Doc. # 113 at 20), and Defendant was well aware that any such

trades would require the Court’s permission, which he previously sought under similar

circumstances. See, e.g., Doc. ## 389 (seeking permission to sell certain equities); 835 (seeking

permission to invest in exchange-traded funds). Similarly, Defendant’s trades violated the

Receivership Order, which explicitly ceded control of the frozen assets to the Receiver (Doc. #

1070 at 6), provided Defendant with no authority over any asset (id.), and specifically prohibited

Defendant from “interefer[ing] with the Receiver’s efforts to…manage [ ] assets of the

Receivership Estate” and from “disposing, transferring, exchanging…any property of the

Receivership Estate.” Id. at 12. In fact, Defendant’s subsequent denials of knowing anything

about the trading also violated the Receivership Order’s command that Defendant (and Relief

Defendants) “respond promptly and truthfully to all requests for information…from the

Receiver” and “cooperate with and assist the Receiver in the performance of his duties.” Doc. #

1070 at 10, 13.

       Third, Defendant’s actions were both willful and calculated. As an initial matter,

Defendant was keenly aware of both the Asset Freeze Order and Receivership Order prior to the

at-issue trades, as he has specifically (and repeatedly) referenced both orders in his multitude of

filings. See, e.g., Docs. ## 933 (moving for contempt for violation of, among other things, Asset

Freeze Order); 1139 (moving for contempt for violation of Receivership Order); 1239 at 2-6




                                                 10
       Case 3:15-cv-00675-JBA Document 1438 Filed 01/31/20 Page 11 of 20



(citing to the “clear and direct instructions” in, and quoting extensively from, Receivership

Order).

          Moreover, this was not some accident on the part of Defendant. Defendant used a VPN

service (apparently purchased by his wife) to conceal his IP address, logged-in to Fidelity, 2 and

effectuated the trades apparently believing he could liquidate assets and withdraw money without

being caught. Though, he was successful in effectuating the trades (due to an oversight at

Fidelity), the SEC understands that Fidelity’s controls prevented Defendant from withdrawing

the funds because “the account [was] restricted from all withdrawals.” Doc. # 1412-2. Even so,

when confronted about the trades, Defendant “categorically state[d] that [he] did not execute or

authorize, and [he] was not in any manner involved with the trade…” Doc. # 1412-5 (emphasis

in original). Notably, this is only the latest attempt to obtain monies in violation of Court Orders

followed by false denials. See, e.g., Doc. ## 628-8 (attempting to access frozen monies after

fleeing the United States); 1376 (attempting to obtain monies in exchange for effectuating a

change in title of a frozen asset).

          B. Defendant will again engage in similar misconduct if given the opportunity, which
             puts the frozen assets and the SEC’s Judgment as risk.

          Defendant will undoubtedly continue to try to exploit any vulnerability in the asset

freeze, which depends on a multitude of third parties who at any moment can fall victim to

Defendant’s limitless endeavors to obtain frozen monies and move them beyond the Court’s

reach, just as he has done with himself. If he is successful, his illegal actions could remove

enough assets that the SEC’s judgment would no longer be secured, and Defendant’s victims




2 Notably, these accounts are in the name of Ms. Ahmed, only further confirming that Defendant
controls the accounts and only placed the assets into his wife’s name in an effort to protect the
fruits of his fraud.
                                                  11
        Case 3:15-cv-00675-JBA Document 1438 Filed 01/31/20 Page 12 of 20



would see Defendant once again take money that rightly belongs to them. The Court should take

all efforts to prevent this.

        First, the Court should lift its stay on liquidating assets so the SEC’s judgment can be

secured and placed into a CRIS account overseen by this Court pending appeal. The Court

previously used its discretionary powers to stay “enforcement of the judgment only as to

distribution of assets in satisfaction of the judgment” (Doc. # 1052 at 7), before subsequently

finding that “the balance of interests currently weighs in favor or staying the liquidation

process in this case until the Supreme Court issues its decision in Liu v. SEC.” Doc. # 1346

at 7. Given that the Court’s liquidation stay was based on Defendant’s arguments that the

frozen assets would remain safe and preserved, and that all the while Defendant was

simultaneously endeavoring to procure those assets in violation of at least two Court orders,

the Court should find the balance has changed and direct the Receiver to begin liquidating

assets to satisfy the SEC’s judgment. 3

        Put simply, it is now clear that Defendant will continue to disregard orders from this

(and any other) Court, just as he has done since his arrest in 2015. It is equally clear that he

will continue to engage in fraud and deceit just as he has done for more than a decade. It is

therefore fundamentally unfair to both the SEC and Defendant’s victims to prohibit the SEC

from securing its judgment while Defendant continues to violate Court Orders and

endeavors to remove assets from the Court’s jurisdiction. Indeed, the Court ordered stay of

liquidating assets – because the Asset Freeze Order and Receivership Order provide a


3
  The Court of course has jurisdiction to order such liquidation: “While, as a general rule, an effective
notice of appeal divests the district court of jurisdiction over the matter forming the basis for the appeal,
the mere pendency of an appeal does not, in itself, disturb the finality of a judgment. The district court has
jurisdiction to act to enforce its judgment so long as the judgment has not been stayed or superseded.” In
re Gushlak, 2012 WL 2564466, at *10 (E.D.N.Y. Jan. 30, 2012) (citing cases) (internal citations and
quotations omitted).
                                                     12
       Case 3:15-cv-00675-JBA Document 1438 Filed 01/31/20 Page 13 of 20



certain level of protecting the assets – is analogues to release conditions in a criminal case,

which no matter how strict, necessarily depend on the Defendant’s good faith compliance.

See, e.g., United States v. Hir, 517 F.3d 1081, 1093 n.13 (9th Cir. 2008) (recognizing that any set

of conditions except detention necessarily would “hinge on [defendant’s] good faith

compliance”). So too do the protections afford by the Asset Freeze Order and Receivership

Order rely on Defendant’s compliance with those Orders, which undeniably cannot be

counted on.

       Second, this Court should recognize that Defendant’s continued conduct, combined

with his fugitive status, deprives this Court and the SEC (and Defendant’s victims) of the

assurance that money will be available to satisfy the judgment. As this Court previously

recognized, “an ‘asset freeze is a provisional remedy’ that serves to preserve the status quo

and ‘to ensure that, in the event the SEC obtains a judgment, money will be available to

satisfy that judgment.’” Asset Freeze Order [Doc. # 113] at 6 (quoting SEC v. Byers, No. 08

CIV.7104 (DC), 2009 WL 33434, at *2 (S.D.N.Y. Jan. 7, 2009)). Here, the SEC has

obtained a judgment and therefore a provisional remedy is no longer necessary.

Furthermore, because Defendant has removed himself from the jurisdiction and refuses to

abide by orders of this Court or the laws of the United States, the asset freeze can no longer

be said to “ensure…money will be available to satisfy [the SEC’s] judgment.” Id. Indeed,

the longer the assets remain in their current accounts, the greater the risk that Defendant’s

endeavors to acquire frozen assets are successful. Given that the SEC has obtained a

judgment, and given that Defendant continues his efforts to attain the fruits of his fraud

regardless of the Court’s orders commanding him to refrain, the only way to truly ensure




                                                13
         Case 3:15-cv-00675-JBA Document 1438 Filed 01/31/20 Page 14 of 20



that assets will be available for that judgment is to liquidate assets and place them beyond

his reach and into a CRIS account monitored by this Court.

         Third, it is inequitable to allow Defendant to benefit from this Court’s Order [Doc. #

1346] staying liquidation and continuing the asset freeze – which prevents the SEC from

collecting on its judgment – while simultaneously violating the Asset Freeze Order and

other orders issued by this Court. “The doctrine of unclean hands closes the doors of a court of

equity to one tainted with inequitableness or bad faith relative to the matter in which he seeks

relief.” Precision Instrument Mfg. Co. v. Auto. Maint. Mach. Co., 324 U.S. 806, 814 (U.S.1945).

“[W]hile equity does not demand that its suitors shall have led blameless lives, as to other

matters, it does require that they shall have acted fairly and without fraud or deceit as to the

controversy in issue.” Dunlop-McCullen v. Local 1-S, AFL-CIO-CLC, 149 F.3d 85, 90 (2d Cir.

1998).

         Though the doctrine is typically applied toward a plaintiff, here it is Defendant that has

effectively requested that the SEC and Receiver be enjoined from collecting on or liquidating

assets because the asset freeze remains in place. See e.g., Doc. # 1308 at 3. Though it was

Defendant who sought and obtained this relief after the Court determined [Doc. # 1346] the

Asset Freeze Order and Receivership Order would likely preserve the corpus of frozen assets, it

is inequitable to grant Defendant this relief while he continually violates both Orders through

endeavoring to grab frozen assets and frustrating the Receiver’s efforts. These inequities are only

compounded were the Court to look at how Defendant (and his wife) are using the Asset Freeze

Order as both a sword and a shield, attacking parties who Defendant declares violated the Order

while simultaneously declaring the Order shields assets from confiscation or prevents other

litigation over his misconduct. See, e.g., Doc. ## 1326 (asking the Court to enjoin enforcement of



                                                  14
        Case 3:15-cv-00675-JBA Document 1438 Filed 01/31/20 Page 15 of 20



a default judgment and sanction NMR for allegedly violating the Asset Freeze Order); 1355

(joining Relief Defendants’ Motion [Doc. # 1327] requesting the Court find that the Department

of Justice violated the Asset Freeze Order by initiating a bond forfeiture proceeding because and

enjoining it from forfeiting the assets that served as collateral for Defendant’s personal bond to

appear).

        In sum, the Court should recognize that it is Defendant who is violating the very asset

freeze that he argues should remain in place to stave off liquidation and satisfaction of the SEC’s

judgment. Putting aside Defendant’s near constant deceit over the past 15 years, because

Defendant removed himself from the jurisdiction the Court is limited in its ability to prevent the

Defendant from continuing his illicit endeavors. Thus, the only equitable solution is to allow the

liquation of assets and the placement of those assets into a Court monitored CRIS account, which

would once and for all put the assets out of Defendant’s reach.

        Lastly, even were the Court to believe that the asset freeze adequately protects the assets,

and/or that liquidation could result in some irreparable harm because some assets “are unique or

whose liquidation cannot be reversed” (Ruling on Def.’s Mot. to Stay [Doc. # 1346] at 7),

liquidating assets is an appropriate sanction, either as a result of Defendant’s contempt or as

an exercise of this Court’s inherent power. Said another way, even were some harm to

occur, it is a consequence of Defendant’s own making. Regardless, because Defendant’s

conduct rises to the level of criminal contempt, the Court should order Defendant to return

to the United States for such proceedings.

        Because Defendant remains a fugitive, 4 the Court’s ability to punish Defendant for his

misconduct, and to prevent him from engaging in more of the same, is drastically curtailed. For


4
 Defendant’s continual claim that he is not a fugitive is meritless. See, e.g., United States v. Kanodia, et
al., 1:15-cr-10131-NMG (D. Mass.) (ECF 307 at 4) (“Mr. Ahmed has deliberately flouted his bail
                                                     15
        Case 3:15-cv-00675-JBA Document 1438 Filed 01/31/20 Page 16 of 20



example, though Defendant’s conduct rises to the level of criminal contempt, such a punishment

is a “crime in the ordinary sense” and “criminal penalties may not be imposed on someone who

has not been afforded the protections that the Constitution requires of such criminal

proceedings.” Int’l Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 826 (1994)

(internal quotations omitted). Thus, just as Defendant has prevented his criminal insider trading

and fraud prosecutions from moving forward, he has similarly impeded this Court’s ability to

hold criminal contempt proceedings unless he returns to the United States. Though the SEC has

no faith that Defendant will in fact return, the SEC nonetheless specifically requests that this

Court order Defendant to return to the United States for a criminal contempt proceeding either in

an order to show cause or an arrest warrant. See Fed. R. Crim. P. 42

        Civil contempt sanctions, however, do not give rise to criminal Constitution requirements

because “those penalties [are] designed to compel future compliance with a court order, are

considered to be coercive and avoidable through obedience, and thus may be imposed in an

ordinary civil proceeding upon notice and an opportunity to be heard.” Bagwell, 512 U.S. at 827.

Thus, the purpose of holding a party in civil contempt is typically “to enforce compliance with

an order of the court or to compensate for losses or damages.” Powell v. Ward, 643 F.2d 924,

931 (2d Cir.1981) (internal quotations omitted). See also Bridgeport Guardians v. Delmonte, 371

F. Supp. 2d 115, 119 (D. Conn. 2005) (“A civil contempt sanction serves two purposes:

compensation for the effects of prior wrongdoing, and coercion of future compliance. The



conditions. He has failed to appear in court, has not reported to a probation officer and is a fugitive. His
refusal to return to Massachusetts has prevented the government from prosecuting him. Therefore, this
Court will allow the government’s motion and declare the bail forfeited.”); Empire Blue Cross & Blue
Shield v. Finkelstein, 111 F.3d 278, 281 (2d Cir. 1997) (“A fugitive from justice has been defined as ‘[a]
person who, having committed a crime, flees from [the] jurisdiction of [the] court where [a] crime was
committed or departs from his usual place of abode and conceals himself within the district.’”) (quoting
Black’s Law Dictionary, 5th ed. (1979)).


                                                     16
       Case 3:15-cv-00675-JBA Document 1438 Filed 01/31/20 Page 17 of 20



hallmark of civil contempt is that the defendant must have an opportunity to purge the

contempt”) (internal citations omitted).

        There can be no credible dispute that Defendant’s conduct rises to the level of civil

contempt. See, e.g., Bridgeport Guardians v. Delmonte, 371 F. Supp. 2d 115, 119 (D. Conn.

2005) (recognizing that in determining whether to hold a party in civil contempt, the Second

Circuit has established a three prong test: “(1) the order the party allegedly failed to comply with

is clear and unambiguous, (2) the proof of noncompliance is clear and convincing, and (3) the

party has not diligently attempted in a reasonable manner to comply”) (quoting N.Y. State Nat'l

Org. for Women v. Terry, 886 F.2d 1339, 1351 (2d Cir.1989)). Moreover, consistent with

Bagwell, the Receiver’s Notice has notified Defendant of his contemptuous actions and this

Court has permitted him to be heard on the issue. See Doc. # 1414. Thus, the Court can and

should hold Defendant in civil contempt. 5 And given that Defendant remains in India outside the

jurisdiction of this Court and that his violations are recurrent, liquidating assets and placing them

in a CRIS account is an appropriate mechanism to compel compliance with the Court’s Judgment

and various orders prohibiting Defendant from attempting to access frozen assets. Put another

way, because of Defendant’s own actions, the liquidation of assets is one of the few (or only)

viable sanctions for his contempt.

        Moreover, even were the Court disinclined to hold Defendant in civil contempt (it should

not be), the Court has the ability to sanction a party pursuant to its inherent power. See, e.g.,

Sakon v. Andreo, 119 F.3d 109, 113 (2d Cir. 1997) (“Sanctions may be authorized by any of a

number of rules or statutory provisions, or may be permissible on the basis of the court’s



5
  The SEC is able and willing to appear before this Court to introduce evidence of Defendant’s contempt
and expound on how the records provided by the Receiver prove that Defendant executed the trades at
issue.

                                                   17
       Case 3:15-cv-00675-JBA Document 1438 Filed 01/31/20 Page 18 of 20



inherent power.”). “When rules alone do not provide courts with sufficient authority to protect

their integrity and prevent abuses of the judicial process, the inherent power fills the gap.”

Shepherd v. American Broadcasting Companies, 62 F.3d 1469, 1475 (D.C. Cir. 1995).

       Here, Defendant’s conduct is unquestionably worthy of sanction. Indeed, putting aside

the underlying fraud, it is difficult to fathom how Defendant’s conduct could have been worse.

His flight to India was literally criminal, his behavior throughout this litigation has been abusive

to put it mildly, his consistent attacks on his victims are inexcusable, his repeated violation of

Court orders are indefensible, and his dishonesty to this Court has been relentless. The Court

should put an end to this conduct, along with the multitude of meritless and frivolous filings that

will never cease while the asset freeze remains in place. Put simply, the judgment should become

final, the litigation should end, and the parties should move whatever disputes remain to the

appellate court.

                                          CONCLUSION

       In sum, whether this Court simply permits the SEC to collect on its judgment, or

recognizes that Defendant’s continued misconduct cannot assure the frozen assets will be

available to satisfy the judgment, or that Defendant’s unclear hands should not allow him to

prevent the SEC from satisfying its judgment, or finds that liquidation and any resulting

irreparable harm is an appropriate sanction for his misconduct, the Court should

immediately direct the Receiver to begin his liquidation plan and place the proceeds into a

Court monitored CRIS account, removing those assets from Defendant’s reach.

Additionally, Defendant should be ordered to return to the United States so that a criminal

contempt proceeding may take place.




                                                 18
Case 3:15-cv-00675-JBA Document 1438 Filed 01/31/20 Page 19 of 20



DATED: January 31, 2020.

                                    s/ Mark L. Williams
                                    Nicholas P. Heinke
                                    Mark L. Williams
                                    U.S. Securities and Exchange Commission
                                    1961 Stout Street, Suite 1700
                                    Denver, CO 80294-1961
                                    (303) 844-1071 (Heinke)
                                    (303) 844-1027 (Williams)
                                    HeinkeN@sec.gov
                                    WilliamsML@sec.gov
                                    Attorneys for Plaintiff




                               19
       Case 3:15-cv-00675-JBA Document 1438 Filed 01/31/20 Page 20 of 20



                                CERTIFICATE OF SERVICE

       I certify that on January 31, 2020, a copy of the foregoing document was emailed to

Defendant Iftikar Ahmed at IftyAhmed@icloud.com, and served via ECF upon the following:


MR. PAUL E. KNAG, ESQ.
MS. KRISTEN LUISE ZAEHRINGER, ESQ.
Murtha Cullina, LLP
177 Broad Street, 4th Floor
Stamford, CT 06901
(Counsel for Relief Defendants)

Christopher H. Blau
Stephen M. Kindseth
Zeisler & Zeisler, P.C.
10 Middle Street, 15th Floor
Bridgeport, CT 06604
(Counsel for Receiver, Jed Horwitt, Esq.)

                                                   s/ Mark L. Williams




                                              20
